765 N.W.2d 304 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Mendell Donny FRITZ, Defendant-Appellant.
Docket No. 137588. COA No. 284453.
Supreme Court of Michigan.
May 27, 2009.

Order
On order of the Court, the application for leave to appeal the September 11, 2008 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of *305 establishing entitlement to relief under MCR 6.508(D). The motions for miscellaneous relief are DENIED.